I agree that there was no evidence in this case from which it could be found that the defendant Maturi was negligent in the selection of Stokke as a subcontractor. Upon the other question in the case, that is, as to whether the work was of such a hazardous nature that Maturi should in his contract with Stokke have required the latter to take extra precautions to prevent injury to persons using the highway adjacent to the place where the brush was to be burned, I feel that there was an issue and that the trial court should have submitted that issue to the jury. The highway is a much traveled one. Anyone burning brush along it should have known that the wind was liable to change at any moment. It is difficult to conceive of a highway hazard greater than attempting to drive through smoke. It could hardly be expected that the traveling public park their cars along the highway until the smoke cleared away. When Maturi let the contract to Stokke to burn the brush he should have known of the unusual hazard about to be *Page 281 
created and should have required Stokke to take extra precautions to guard against the dangers it created. In any event, the issue as to whether the work was so hazardous that the contractor should have required the subcontractor to take special precautions to prevent injury was for the jury.